The Chancellor.
This case is dissimilar to the case of Commonwealth Title Ins. & Trust Co. v. Equitable Trust Co., decided by this court and reported ante p. 348, not only in the language of its bequest, but in these two important particulars, viz., first, in that case the relation between the testator and the legatee was that of parent and child, whereas here the relationship is that of uncle and niece; and second, in that case the legatee was totally without any means of support other than what the parent had bequeathed, whereas here the legatee has other property which is immediately available for her needs.
It is not necessary for me to turn the decision in this case upon the first consideration, for what follows in the next paragraph is sufficient in itself to dispose of the matter. This, however, is to be said, that very considerable and highly respectable authorities hold that a direction for the accumulation of income will not be diregarded unless the relationship between the testator and the beneficiary is that of parent and child or of persons standing in loco parentis towards the legatee. Crickett v. Dolby, 3 Ves. Jr. 10; Mole v. Mole, 1 Dick. 310; Green v. Belchier, 1 Atk. 505; Harvey v. Harvey, 2 P. Wms. 21; Lowndes v. Lowndes, 15 Ves. Jr. 301; Perry on Trusts, Vol. 2, par. 616 (6th Ed.).
The consideration here, however, which is conclusive of the matter is that the minor’s situation is not such as to make it necessary, in order to save the beneficiary from ignorance and want, to *391disregard the testator’s direction that the income be accumulated. No present need is shown, because it appears from the facts that the guardian now has available about thirty-six hundred dollars in cash or securities. If the income from this is not sufficient for the ward’s maintenance and education, I entertain no doubt that the Orphans’ Court would authorize an encroachment upon the principal. It may be true that it would make no great difference to the minor whether money for her maintenance and support comes out of her present funds or out of the legacy which will eventually come to her from her uncle’s estate. That is not the point. It will make a difference in the faithfulness with which the testator’s wishes are carried out. Courts have gone far enough in cases of this kind in disregarding the apparent, at least the literal, language of testators who have left behind them instructions concerning the disposition of their property. Finding nothing in the facts here presented which, so far as I am advised, no authority would suggest "as warranting the immediate expenditure of the income, it follows that the bill must be dismissed.
In view of the foregoing it is not necessary to discuss the significance of that portion of the bequest which refers to the possibility of the legatee’s becoming “crippled or helpless” as the only possibility upon which the testator desired the direction for accumulation to be disregarded.
Let a decree be submitted in accordance herewith.